DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2020 has been entered.

Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on October 19, 2020 have been entered and considered. Claims 16, 21 – 29 and 31 are pending in this application. Claims 27 – 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. In view of amendment, the examiner has withdrawn the 103 rejection over Deyrup in view of Keogh as detailed in the Office Action dated August 19, 2020. The invention as currently claimed is not found to be patentable for reasons herein below. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 16, 21 – 26 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deyrup et al. US 4,758,629 (Deyrup) in view of Zhou et al. US 6,489,380 B1 (Zhou).    

Considering claims 16, 21 and 22, Deyrup discloses a process for making a melt processable multi-phase thermoplastic composition of a blend of a crystalline polyolefin resin and a crosslinked ethylene-containing copolymer comprises: (1) adding to a mixer (A) 5-95 parts by weight of a crystalline polyolefin resin of a substantially saturated homopolymer or copolymer of polymerized monomer units of a C.sub.2 -C.sub.8 alpha monoolefin, preferably polyethylene, polypropylene or copolymers thereof, and (B) 5-95 parts by weight of an ethylene containing copolymer having epoxy; (C) a crosslinking agent for the ethylene-containing copolymer, and (2) mixing and shearing the composition at a temperature sufficient to soften the polyolefin resin and to crosslink and comminute said ethylene-containing copolymer resulting in the crosslinked ethylene-containing copolymer being dispersed as a second phase throughout the crystalline polyolefin resin [Col. 2, 15 - 38]. Further, Deyrup teaches the use of carbon 
Regarding the limitation of "accelerates the crosslinking reaction of epoxy groups," as noted just above, the use of Lewis acid catalyst such as titanium (IV) butoxide “improve reactivity”, which is considered as accelerating the reaction.   Considering claim 23, Deyrup discloses that the ethylene copolymer containing epoxy groups EBAGMA comprises between 4.5 and 8 % of epoxy groups [footnotes of Table 3]. Thus, rendering obvious the additional limitation in the instant claim.
Considering claim 24, as noted in the rejection of claim 16, Deyrup discloses that the composition further comprises polyolefin such as polypropylene. Thus, rendering obvious the additional limitation in the instant claim. 
Considering claim 25, Deyrup discloses in the examples of Table 2 that the carbon black filler is used between 8.9 % and 33 %. Thus, rendering obvious the additional limitation in the instant claim.

Considering claim 26, Deyrup teaches that crosslinking is conducted during the step (2) of the process described in the rejection of claim 16, by mixing and shearing the composition at temperatures between 100 and 350 degrees C [Col. 5, 22 – 25]. Thus, rendering obvious the additional limitation in the instant claim.

Considering claim 31, Deyrup teaches the use of 5 - 95 parts by weight of component (A), which is a crystalline polyolefin resin of a substantially saturated homopolymer or copolymer of polymerized monomer units of a C.sub.2 -C.sub.8 alpha monoolefin, preferably polyethylene, polypropylene or copolymers thereof. Thus, rendering obvious the additional limitation in the instant claim.
 
Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on October 19, 2020 have been entered and considered. In view of amendment, the examiner has withdrawn the 103 rejection over Deyrup in view of Keogh as detailed in the Office Action dated 
   
Applicant's arguments filed on October 19, 2020 have been fully considered but they are moot in view of the new grounds of rejection presented above.  

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786


/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786